—Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Koshian, J.). We add only that the issues raised by plaintiff with respect to the duty of defendant American Alliance Insurance Company to defend plaintiff in the underlying personal injury action are now moot (see, Amherst & Clarence Ins. Co. v Cazenovia Tavern, 59 NY2d 983, 984, rearg denied 60 NY2d 644; see generally, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714). (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J. — Declaratory Judgment.)
Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.